Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 05/26/2020. 
Claims 1-20 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 05/20/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2017/0006135 to Siebel
[0179] In one embodiment, the type metadata component 404 causes the type system to merge definitions for different layers at runtime. For example, the type system may generate composite types that include metadata from all three layers of the type system. These composite types may then be used to construct or generate object instances for specific entities, functions etc. For example, a composite type may include an entity definition, an application logic function, and one or UI view definitions and may be filled out with data stored within one or more databases to create a specific instance of that type which can be used for processing by business logic.

[0190] In one embodiment, the data abstraction layer provided by the type metadata component 404 is a metadata based data mapping and persistence framework spanning relational, multi-dimensional, and NoSQL data stores. In metadata, developers define type definitions, including attributes and functions. The data abstraction layer allow developers to define extensible type models where new properties, relationships and functions can be added dynamically without requiring costly development cycles. The data abstraction layer provides a type-relational mapping layer that allows developers to describe how types map to relational or NoSQL data stores without writing code.

US 2011/0055210 to Meredith
[0081] Aspects of hierarchical clustering are illustrated in FIGS. 4A and 4B. As shown in FIGS. 4A and 4B, the two profiles B and C are separated by the smallest distance and so are first to form a single linkage, and then that B/C cluster is linked to its nearest neighbor, in this case profile A. The separation distances and linkages form a cluster tree, often known as a dendrogram, such as the dendrogram shown in FIG. 4B. The hierarchy is grown by successive linking of clusters based on the smallest separation, such as the linking of profiles D and E and profiles F and G, and the linking of the D/E cluster to the F/G cluster. Each link may link one profile to another profile, one cluster to another cluster, or a profile to a cluster. As seen in FIG. 4B, each profile is represented along the horizontal axis of the dendrogram at the link distance along the vertical axis. Links are assigned based on the values of the attributes used in computing the link distance. The link distance between any two profiles (or clusters) is the sum of the two vertical distances (one up and one down) where the profiles (or clusters) are joined by a horizontal bar. The larger the sum (i.e., the longer the vertical distance before they are linked), the more separated the profiles (or clusters). The clustering process continues, as links are paired to form larger links until a hierarchical tree is formed with all clusters linked into a single cluster (sometimes called the main stem or root). This clustering tree is known as a dendrogram.

[0098] In addition, based on the cluster groups identified, e.g., for a particular mission type, the number of profiles in any one cluster group can provide an indication of where and when profiles may need to be acquired to bolster the statistical value of the database and where and when new profiles might not be needed because they do not add much new information. In this manner, automated data clustering in accordance with the present invention can enable mission planners to more effectively allocate their resources to those activities/areas having the greatest impact.

US 2011/0137853 to Mackay
[0039] In conventional buildings, the BMS subsystems are often managed separately. Even in BMSs where a unified graphical user interface is provided, a user must typically click through a hierarchy such as is shown in FIG. 1B to view data points for a lower level device or to make changes (e.g., setpoint adjustments, etc.). Such separate management can be particularly true if the subsystems are from different manufacturers or communicate according to different protocols. Conventional control software in such buildings is sometimes custom written to account for the particular differences in subsystems, protocols, and the like. Custom conversions and accompanying software is time consuming and expensive for end-users or their consultants to develop. A software defined building object of the present disclosure is intended to group otherwise ungrouped or unassociated devices so that the group may be addressed or handled by applications together and in a consistent manner.

[0066] Conventional building systems do not include organizational models which link and describe building objects by causal relationships (e.g., "ontological models"). A key feature of an ontological model is the ability to define relationships between dissimilar object types. A conventional hierarchical model may have an HVAC server object and a "VAV box" that is a member of the HVAC server object due to its control connection. Such a hierarchical model allows objects to be handled in a hierarchical manner, but lacks the ability to interrelate objects that do not follow the chain of inheritance. Causal relationships or ontological models, however, allow dissimilar objects to be related, thereby adding layers of description, flexibility, and robustness to the system. For example, a "ventilates" causal relationship may be used to relate a VAV box object to a conference room object, even though VAV box objects and conference room objects are dissimilar. Memory 138 is shown to include causal relationship models 152, which store the causal relationships between objects in building objects 142.

US 2014/0095425 to Sipple
[0059] Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change. As described in greater detail below. This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity. If a significant change has been detected in an event type within a cluster, that entire cluster can be classified as anomalous. Anomalous clusters, or Event Type clusters with one or more anomalous event types, are used to form and update persistent models of event type relationships, called "anomaly templates". Anomaly templates provide the input for causation module 30 and prediction module 40.
[0085] The cluster representative of the embodiment is defined as follows: the two elements with the highest confidence .sub.rxy.sup.2 are merged by summing the counts for the feature bin from both children. For example, suppose we have chosen to combine the two closest event types of dendogram 110 of FIG. 11 Ask for Humanitarian Aid={21,0,0,0,0,12,88,0,0,0,0,0} and Extend Humanitarian Aid={0,0,0,0,0,21,36,0,0,0,32,0}. The cluster representative (cluster center) is the vector sum of the two events: {21,0,0,0,0,33,124,0,0,0,32,0}. This new feature vector is used to represent the union of the two events in the subsequent clustering iterations.
[0098] With highly correlated clusters, "usual" behavior can be determined by using the histogram to estimate a probability density function (PDF) for each cluster. As described above, given a clustering C of event type instances, the histogram will return a cluster-specific density estimate for all feature dimensions limited to the members within the cluster itself. A cluster's PDF provides a mechanism for detecting anomalous (and therefore significant) contexts from the incoming context stream for each cluster.

US 2016/0071017 to Adjaoute
[0258] A next phase includes adding 3002 with the at least one processor a new derivative data field to all the reduced-field series of data records stored in the memory of the artificial intelligence machine and initializing each added new derivative data field with a new data value, and including an apparatus for executing an algorithm to either change real scaler numeric data values into fuzzy values, or if symbolic, to change a behavior group data value, and testing that a minimum number of data fields survive, and if not, then to generate a new derivative data field and fix within each an aggregation type, a time range, a filter, a set of aggregation constraints, a set of data fields to aggregate, and a recursive level, and then assessing the quality of a newly derived data field by testing it with a test set of data, and then transforming the results into an enriched-field series of data records stored in the memory of the artificial intelligence machine.

[0266] The method adds a new derivative data field to a reduced-field series of data records stored in the memory of the artificial intelligence machine and initialize each added new derivative data field with a new data value, and to either change real scaler numeric data values into fuzzy values, or if symbolic, to change a behavior group data value stored in the memory of the artificial intelligence machine, and testing that a minimum number of data fields survive in that stored in the memory of the artificial intelligence machine, and if not, then to generate a new derivative data field and fix within each an aggregation type, a time range, a filter, a set of aggregation constraints, a set of data fields to aggregate, and a recursive level, and which the quality of each newly derived data field was test, and then transforming the results into an enriched-field series of data records stored in the memory of the artificial intelligence machine.

US 2009/0043797 to Dorie
[0234] The beammerge command is used for this process. The inputs are directly the outputs of the merge process (905, 909, 911) and a pair of thresholds. Typical example values are 0.49999 and 0.29999, i.e. right above merging sets of size 2 with one in common and the top of the typical merge. The outputs (beam merged clusters 1105, beam hierarchy 1109, and beam backwards citation 1113) are trimmed files of the same types as those from the merge process. These are typically used in labeling only.

US 2010/0226342 to Colling
[0091] FIG. 9 shows a typical scenario of network clustering upon initial network formation prior to a network merge. There is no gateway present so clusters form before the merge. As nodes discover one another, they will synchronize to the lowest Time Master ID. As new nodes come online and fill link gaps between clusters, the clusters merge and the nodes transition time alignment to the higher ranking cluster. Here, after Node 3 and Node 23 discover each other, the clusters merge into the type of network shown in FIG. 8. Slot timing alignment may be out of alignment between clusters which can temporarily impede network connectivity. The DSSB protocol has provisions within it to announce departure from a cluster and relay new slot timing information to the original cluster neighbors. This departure handshake expedites transition of the remaining cluster nodes to the new higher ranking cluster.

[0092] The potential exists for a small cluster to cause a large cluster to shift alignment. The DSSB protocol has provisions for a "Cluster Rank" to force a small cluster to join to the larger senior cluster. This provision occurs in background updates by bubbling up the number of nodes "hanging" on the cluster time tree to each time parent in the chain. Each node passes the total number of children and grandchildren connected through it on the cluster tree. The total cluster metric is summed at the time master and redistributed as the total cluster metric from the time master.

The prior art of record (Siebel in view of Meredith, Mackay, Sipple, Adrjaoute, Dorie, and Colling) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... select a number of the plurality of clusters to be used in modeling behaviors of the plurality of clusters; for each cluster of the selected number of the plurality of clusters, determine a distribution type of the cluster; merge the distribution types of the clusters to generate a mixture model: identify an event ...” and similarly recited in such manners in other independent claims 9 and 18.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193